﻿The delegation of the Byelorussian Soviet Socialist Re-public wishes to congratulate you, Sir, upon your election to the important post of President of the thirty-ninth session of the General Assembly and wishes you success in the discharge of your responsible functions, which you have assumed in the year of the twentieth anniversary of the independence of Zambia and its entry : the United Nations.
128.	The near universality of the United Nations, which now has 159 Members, and the content of the items on its agenda impose upon the Organization the task of working on the basis of strict observance of the Charter of the United Nations for the solution of urgent problems such as international disarmament and security, total decolonization, economic and social progress, and the maintenance of the international rule of law. However, there is one problem whose solution will determine not only the progress of mankind, but its very survival. This is the problem of eliminating the danger of war and, above all eliminating the threat of a nuclear catastrophe.
129.	The majority of the statements in the general debate have testified to the fact that most States, regardless of their social system, ideology or way of life, recognize the absolute priority of what is literally the task of tasks.
130.	However, the course of events in the world continues to be a matter of great concern. The risk of a nuclear conflict has sharply increased as a result of the policies and actions of the United States and some of its closest allies. The course they have taken aimed at securing military supremacy over the Soviet Union and the Warsaw Treaty Organization, an unrestrained and across-the-board escalation of the arms race, power politics and diktat in international relations and, ultimately, world domination has been taken to extremes and is pushing the world towards a confrontation which in the nuclear age can mean only one thing: universal nuclear disaster.
131.	This cannot be concealed by the expediency of the rhetoric of high-ranking United States officials about "peaceful intentions", which does not contain the faintest sign of readiness to translate these words into deeds—all the more so when the words we hear them using are not even the same.
132.	How are we to reconcile, for example, assertions of "peaceableness" with repeated statements that they have the right to deal the first nuclear strike, their intention to acquire the capacity to win a nuclear war, to acquire military superiority and to undertake "a crusade" against socialism? How are we to reconcile the statement of the President of the United States that "spheres of influence are a matter of the past" with his statement that: "Today the world is expecting leadership from America. America for its part turns its eyes to its Marine Corps"? In actual fact, how are we to reconcile the moderate tone of the words being used with the deep and irrepressible impulse to brand the Soviet Union "an outlaw" and immediately bomb it? It is only at the movies that you can play one character one day and another character the next.
133.	Washington now proclaims its readiness for "constructive talks with the Soviet Union" since "America has restored its power." Yet, in practice, the United States not only fails to put forward its own constructive proposals, but it is unwilling even to follow the good example of the Soviet Union or to heed the appeal of the United Nations and renounce the first use of nuclear weapons. The Soviet Union proposes to agree that relations among States possessing nuclear weapons should be governed by certain norms and principles which would be in keeping with the vital interests of all peoples. The Soviet Union has made these peaceful principles the very basis of its foreign policy and is ready at any time to come to an agreement with the other nuclear Powers on the joint recognition of such norms and on making them binding. The United States and its partners in the North Atlantic Treaty Organization [NATO] refuse to do this. The Soviet Union and its allies have called for a treaty between the Warsaw Treaty Organization and NATO on the non-use of force and the maintenance of peaceful relations. The United States is doing its very best to get out of this. Nor can we see on the part of the United States any readiness to implement the United Nations declarations on the prevention of nuclear war and on educating, peoples in the spirit of peace and other decisions designed to prevent any "limited" or "protracted" nuclear wars and to take real disarmament measures. There has been no response from them to the proposal of the Mongolian People's Republic  for the adoption by the United Nations of a declaration on the right of peoples to peace.
134.	We can only conclude that the United States has its own concepts of dialogue and talks. Only recently, the Secretary of State of the United States, Mr. Shultz, stated in so many words: "We know, as surely as we know anything, that negotiations and diplomacy not backed by strength are ineffectual at best, dangerous at worst." In other words, the United States only wants talks where it can lay down American conditions. All its talk about negotiations is obviously something it wants just to cover up its hegemonistic designs. The reality is that its policy of using the territory of a number of Western European countries as launching pads for American first-strike nuclear missiles remains unchanged. Furthermore, in addition to the increasing palisade of missiles, they now want to divide Europe by an explosive dynamite strip. In actual practice, what is the meaning of all this talk about the "absence" of pre-conditions and the "desire" of the United States Administration hold talks? It means constantly targeting on the Soviet Union and its allies new types of American nuclear missiles, totally rejecting the constructive proposals of the Soviet Union and, at the same time, calling for talks. Surely, this is political duplicity.
135.	There is a need for dialogue, there is a need for talks, but an honest dialogue, serious talks. Washington must show by deeds that it really wants talks. The Soviet Union has put forward proposals for a radical reduction of nuclear armaments which would in no way be detrimental to anyone's security interests. The Soviet Union is ready to consider these questions seriously at the negotiating table as soon as the United States removes the virtually insurmountable obstacles which it has erected with a view to securing military supremacy.
136.	The position of the Soviet Union is clear and consistent. It is based on the following words of the founder of the Soviet State, Vladimir Ilich Lenin:
"We shall do our utmost to preserve peace in the future, we shall not shrink from great sacrifices and concessions in order to safeguard this peace.
"There are, however, limits beyond which one cannot go. We shall not permit treaties to be flouted; we shall not permit attempts to interfere with our peaceful work."
137.	The United States Administration is now claiming that it wants disarmament and is even proposing a journey—during the next 20 years or so—down the road of disarmament negotiations. But this American road-map does not show either the routes or the final destinations. All it shows are the barriers, old and new, plus he intention to get whatever it can out of anyone who chooses to travel along this toll-road. Meanwhile, the United States keeps coming up with more and more military programmes. Physical preparations for nuclear war are in full swing: ever new nuclear-weapon systems are constantly being planned, developed and manufactured: the MX and the Midgetman intercontinental ballistic missiles, the B-l and the Stealth strategic bombers, long-range cruise missiles of every basing mode, the Trident submarine nuclear missile system, the Pershing II missile, neutron bombs and shells. This list, I am sorry to say, could be extended. According to mass media reports, three new warheads are being added every day to the United States nuclear arsenal. These systems are now many times more accurate and their basic characteristics make it clear that they have been designed for use as first- strike weapons. The United States military budget is reaching fantastic heights: $300 billion.
138.	With all this disarmament rhetoric, has the United States Administration halted or scrapped even one of these programmes? Quite the contrary, they are in a hurry to stake out new ground for the arms build-up. They are now extending the arms race to new environments and are making no attempt to conceal their intention to follow a policy of heightening tension and confrontation for decades to come. They repeat over and over again their fallacious argument that it is only by carrying out such dangerous and adventuristic programmes that it will eventually be possible to create the conditions for agreement on arms reductions—on Washington's terms, of course.
139.	There is a growing movement in the world in favour of freezing nuclear arsenals. On the initiative of the Soviet Union and other countries, the General Assembly has adopted a number of resolutions calling for this. However, the representatives of the United States are always against it. The leaders of six States on different continents have appealed, in a Joint Declaration, for an end to the arms race and for a nuclear-weapon freeze. While the Soviet Union welcomed this initiative and once again reaffirmed its readiness to take such steps on a reciprocal basis, the United States has ignored this appeal.
140.	Circumstances have given a high priority on the international political agenda to the question of preventing an arms race in outer space. The Soviet Union has put forward a number of initiatives—in the United Nations and elsewhere—designed to solve this problem and has unilaterally undertaken not to be the first to deploy any type of anti-satellite weapons in outer space, whereas the United States has refused to engage in talks on preventing the militarization of outer space. The United States has tested anti-satellite weapons and is now preparing to continue those tests. It has set up a special space command and is now in the process of establishing a joint armed forces space command. It is building a command centre for military operations in outer space. A new presidential directive has been signed on the deployment of new weapons in space.
141.	The Soviet Union has submitted to the United Nations for its consideration a new proposal entitled "Use of outer space exclusively for peaceful purposes for the benefit of mankind". It provides for urgent measures to be taken to prohibit for all time the use of force in outer space and from space against the earth, as well as from the earth against targets in outer space, and for the prohibition and elimination of all types of attack systems in space. The idea is that outer space should be used for solving major problems of economic, social and cultural development, such as studying the earth's natural resources, controlling natural disasters, food supplies, improving transport and communications, developing new materials and technologies, and other problems. It is proposed that States join efforts in this area and, among other things, work for the eventual creation of a world organization for the use of space for the benefit of mankind. The Soviet proposal has met with a favourable response in the United Nations, and we hope that no one will obstruct its implementation.
142.	There is no way that the current United States position—no matter how nebulously phrased—can be sold as evidence of a constructive and serious approach on the part of the United States Administration to the central problems of peace and security. The unwillingness to engage in constructive negotiations has also been demonstrated by the United States position at the Conference on Disarmament and at the Vienna Talks on Mutual Reduction of Forces and Armaments and Associated Measures in Central Europe, where it has blocked even the slightest progress in these matters. At Stockholm, instead of seeking ways of strengthening trust and security and achieving disarmament in Europe, it has been attempting to facilitate the efforts of its special services to find out about the structure and activities of the armed forces of the Soviet Union and its allies.
143.	If one looks at what Washington has actually been doing—whether it be in the field of nuclear, chemical or conventional arms, zones of peace or nuclear-free zones, or reductions in military expenditures—everywhere the picture is the same. The United States is against solving these problems on the basis of the principle of equality and equal security.
144.	It is time it learned the lessons of the history of the last few decades, namely, that attempts to impair the security of others inevitably leads to the diminishing of one's own security. There can be no winners in the arms race.
145.	To conclude this part of my statement devoted to the subject of preventing nuclear war and of disarmament, I would like to refer to a point recently made by Konstantin Chernenko, General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the Union of Soviet Socialist Republics:
"We make an unequivocal appeal to the United States and its allies: it is time for them to reaffirm by concrete deeds their share of responsibility for the fate of the world, to realize the futility of a policy based on a position of strength and on reliance on the arms race, and to demonstrate real, rather than a mere ostensible, readiness to engage in dialogue and negotiations in order to find mutually acceptable solutions to problems on which the future of mankind depends. The Soviet Union is not wanting in such willingness."
146.	The declarations by the United States about its desire for peace and stability cannot be reconciled in any way with the increased intensity with which it is extending its great-Power ambitions to embrace the whole globe. Furthermore, the United States is increasingly using NATO in these efforts. Steps are being taken to extend the geographical range of activity of this bloc and to use it as a tool of the policy of force and diktat in various parts of the world.
147.	Pursuing the militaristic policy of attempting to secure military superiority and winning a dominant position in the world and striving to realize their dangerous ideas of "a policy based on strength", "crusades" and "psychological warfare", the forces of imperialism are taking action, including the use of armed force, designed to undermine the socio-political system of other countries, thus putting into practice the policy of State terrorism. A look at any part of the world will make it obvious that, by destabilizing the situation throughout the world, Washington's militaristic policies are terrorizing nations and peoples. The existing hotbeds of tension and crisis situations are being aggravated and new ones are being created; undeclared wars are being waged against a number of independent States.
148.	Co-ordinating its actions with its "strategically" in Tel Aviv, Washington is seeking to remove from the agenda the question of the legitimate rights of the Palestinian people to create their own State, which is the key to a Middle East settlement. Despite the efforts of the Secretary-General, the United States is frustrating the implementation of the United Nations decision to convene an international conference on the Middle East with the participation of all interested parties, including the PLO. Moreover, the United States itself has brutally shelled Lebanese territory and continues to encourage Israel in its aggressive policy against Arab peoples and in carrying out its "creeping annexation", naked terror and violence in the occupied Arab lands.
149.	Increasing pressure is also being felt by independent Mediterranean States. Owing to an accelerated process of militarization, the Mediterranean is turning into a zone of immediate danger to the peoples inhabiting that region. Acts of military provocation have been undertaken against Libya. The situation in Cyprus continues to remain unresolved, and the right of the Cypriot people to territorial integrity and unity without foreign military presence and interference in the internal affairs of that non-aligned State is being trampled on.
150.	Turning to another region—Central America—here too, in an attempt to suppress the struggle of peoples for socio-economic changes, for freedom and independence, the United States is working to exacerbate the situation. Socialist Cuba continues to be subjected to wanton attacks and acts of hostility.
151.	Undisguised attacks are being organized and carried out against Nicaragua, including the mining of its harbours. The waters of the Pacific and the Caribbean are being plied by United States naval flotillas with marines on board 'heir main task is to terrorize and intimidate the people of that country, whose sole desire is to be master of its own destiny. In order to prop up its stooges, the blood-stained butchers of the people of El Salvador, Washington is continuing its shameless interference in the affairs of that country. The land of Grenada, a small, peace- loving country, which has never in any way -threatened anyone, is being trampled upon by the iron- heeled boot of United States Marines.
152.	The United States is stubbornly refusing to accept the peace initiatives of Cuba and Nicaragua as well as those of the Contadora Group with respect to a peaceful settlement in Central America. That is not surprising because the United States has already used military force 82 times against 11 Latin American countries, and it wants to be able to continue this practice of banditry in the future.
153.	Another region of open and increasingly wide and dangerous interference by the imperialist forces is the African continent, where attempts are being made to impose neo-colonialist bonds on the newly independent peoples, limit their sovereignty and deprive them of the right to take their own decisions. South Africa and its protectors are blocking the independence of Namibia. The "constructive co-operation" between Washington and Pretoria and the moves to prevent the Security Council from taking effective measures against the apartheid regime encourage the racists in their open aggression against neighbouring countries and create new and dangerous hotbeds of tension.
154.	United States monopolies have invested approximately $14 billion in South Africa's economy and are making a fortune out of exploiting the indigenous population of South Africa. It is not surprising, then, that already at this session of the General Assembly, the United States delegation has refused to support an African draft resolution calling for the struggle against the policy of apartheid.
155.	Recently, all kinds of pressure have been applied with increasing persistence against some Asian countries in order to draw them into global adventurist designs and to step up the militarization of the Far East. The United States is strongly opposed to acceptance of the proposal of the Mongolian People's Republic for the conclusion of a convention on mutual non-aggression and the non-use of force in relations between the States of Asia and the Pacific.
156.	It is frustrating the efforts of the Indian Ocean nations to turn that region into a zone of peace because, according to the head of the Pentagon, "this is a region where the terms 'parity' and 'equality' are unacceptable to us; we must have military and naval supremacy".
157.	The unresolved Korean question is not adding to stability in the Far East. The proposals of the Democratic People's Republic of Korea, which provide for the withdrawal of United States forces from South Korea and peaceful reunification of the country without any outside interference, are a good basis for the solution of that problem.
158.	Dangerous intrigues continue unabated around the Democratic Republic of Afghanistan. The foes of the Afghan people, including those who boast about their commitment to democracy, are trying to disrupt the construction of a new, genuinely democratic life in that country. While paying lip-service to a political solution to the problems which have arisen around Afghanistan, they are in effect doing everything possible to impede it.
159.	There are possibilities of such a solution. They are offered by the constructive proposals of the Government of the Democratic Republic of Afghanistan, and we fully support them. In fact, only one thing is necessary, namely, the cessation of the foreign armed intervention against Afghanistan and interference in the internal affairs of that sovereign non-aligned State.
160.	The only way to ease tension in South-East Asia is to renounce the policy of State terrorism. We strongly support the well-known proposals by Viet Nam, Laos and Kampuchea for a peaceful settlement of the problems of that region and its transformation into a zone of peace, stability and co-operation. The attempts to impose politically bankrupt outcasts, no matter how they are dressed up nowadays, on the people of Kampuchea through all kinds of illegal moves and manipulations are intolerable. It is high time they were thrown out of the United Nations and the People's Republic of Kampuchea given its place in international organizations.
161.	The intensified military activities in the Persian Gulf, the waters of which are increasingly patrolled by large United States naval formations, have a destabilizing effect on South-West Asian countries. Such is also the purpose of the United States Central Command, which seeks to turn that vast region into a military and political springboard and to threaten the security interests, sovereign rights and independence of the peoples of the region.
162.	In order to protect the sovereign rights of the peoples and to put an end to the imperialist habit of dictating to other States, the General Assembly must emphatically censure as inadmissible the policy of State terrorism and any actions by States aimed at undermining the social and political system in other sovereign States. This is the aim of the relevant proposal made by the Soviet Union and supported by a number of delegations.
163.	It is noteworthy that at this session—more often and more extensively than at any other session—representatives of imperialist Powers are hypocritically referring to some "sudden" and "unexpected" economic, financial and debt problems of the developing countries. These ringing declarations cannot conceal the fact that through so-called free enterprise the imperialists are severely exploiting the economically weak countries of Africa, Asia and Latin America, from which they extract each year up to $300 billion. The London Economic Summit of the seven Western countries, held last June, has not made things easier for those who belong to the Group of 77. Nor does the United States spare even its highly developed "partners."
164.	The socialist States consistently advocate the restructuring of international economic relations on an equitable, democratic basis and support the corresponding demands of the developing countries. The high-level Economic Conference of the member countries of the Council for Mutual Economic Assistance, held last June in Moscow, supported the progressive demands of the developing countries that their full sovereignty over their natural resources and economic activities be ensured. The Declaration of the Conference, entitled "Maintenance of peace and international economic co-operation", underscores the need to ensure the economic and social development of every country, whereas to all appearances the United States and its allies intend to pursue their policy of exploitation. The net result can only be a wider gap between industrialized capitalist countries and developing nations, which will be in even greater difficulty tomorrow. The arms race, which is being escalated by Washington and its NATO allies, is having a pernicious effect, too, forcing the developing countries to spend more money on arms than they receive as development aid.
165.	The whole world is aware who is working for peace and who is dreaming of military solutions. In this context, we cannot but point out that all sensible people are greatly concerned over the increasing attempts by the United States and its NATO allies to call into question the entire structure of agreements aimed at ensuring peaceful, stable progress in Europe. The United States and some of its NATO allies are virtually conniving with the neo-Fascist forces that are reappearing and seeking revenge. The countries of the socialist community and all others that cherish the cause of peace resolutely condemn any manifestations of a policy aimed at undermining the foundations of the post-war European settlement. They will not allow the tragedies of the past to happen again.
166.	It is a cause of serious concern that last summer, in disregard of international agreements and decisions, the Council of the Western European Union, at the request of the Federal Republic of Germany, lifted the ban which prevented that country from manufacturing strategic bombers and long- range missiles. Thus, the Federal Republic of Germany will be able to build and deploy its own long-range offensive weapons capable of threatening the security of not only neighbouring but also distant States. It should be recalled that the Federal Republic of Germany, as one of the successors of the former Reich, is bound by the Potsdam Agreement, which decreed that never again would German soil become the source of a threat to neighbouring countries and to the world at large. This prohibition must be strictly observed.
167.	Nikolai Slyunkov, First Secretary of the Central Committee of the Communist Party of the Byelorussian Soviet Socialist Republic, has said the following:
"We are not dramatizing the existing situation. At the same time, there are no grounds for carelessness or complacency. The lessons of the past and the aggressive designs of imperialism oblige us to be vigilant and ready for anything that may happen."
168.	This year the Byelorussian SSR is commemorating the fortieth anniversary of its liberation from the Fascist invaders. The Soviet people paid by the millions with their lives, grief and suffering for this liberation. Since the Second World War, there has been a 33-fold increase, as compared with 1940, in the industrial potential of the working people of the Republic, despite the loss of one quarter of its population and one half of its national wealth during the destruction inflicted by the war. We are successfully dealing with the tasks of economic and social development in the current five-year plan. The commemoration of the fortieth anniversary of our liberation has also demonstrated the will of the people to peace and its determination to prevent another war.
169.	In 1985 mankind will be celebrating the fortieth anniversary of the great victory of the forces of reason and peace in the Second World War and the fortieth anniversary of the founding of the United Nations, which is part of the post-war peace arrangements for the world. We must take advantage of these forthcoming events to strengthen our ranks on the basis of unswerving observance by all peace-loving forces of the Charter and the progressive decisions of the United Nations, so that by concrete deeds we may promote the strengthening of international peace and security and eliminate the nuclear threat.
170.	No question, however important it may be, can be allowed to overshadow the issue at the basis of the founding of the United Nations—that is,' the question of how to preserve peace. It is the duty of every State individually and of all the States Members of the United Nations to do everything they can to ensure that people can live in peace in the remaining 15 years of the twentieth century and can enter the third millennium, not with fear for the future of civilization but, rather, with certainty about the limitless prospects for the development of civilization.
171.	The Byelorussian Soviet Socialist Republic is ready to co-operate with other States to achieve those goals.
